DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the applicant’s request for continued examination filed on July 08, 2020.
4.	Claims 1-27 are pending, of which claims 1, 10, and 19 are in independent form.
5.	Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, and 26-27 are amended.
Response to Arguments
6.	Applicant’s arguments with respect to the independent claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely 
7.	Applicants argue “Applicant respectfully disagrees and submits that Das fails to teach or suggest, “decompressing, in the micro-partition, the first column of the table without decompressing other columns of the table in the micro-partition; and  	decompressing, based on the filter on the first column, rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data not responsive to the filter” as recited in amended claim 1.
 	Examiner applied a new reference to teach those features, the applicant argued
the previous reference does not teach, suggest or disclose.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-3, 5-6, 9-12, 14-5, 18-21, 23-24, and 27 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle).
Regarding claim 1, Das discloses a system comprising:               a memory' that stores instructions (Das [Figure 7, element 706] e.g. “main memory”); and               one or more processors configured by the instructions to perform operations (Das [Figure 7, element 704] e.g., processor) comprising:               accessing an operation for a table of a database (Das [0048] where the implemented system accessing various database operations, e.g., “…various database operations including access paths, join methods, aggregations, communication between parallel processes, and many more”), the operation for the table comprising a filter on a first column of the table (Das [Abstract] and [0024] where 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein each micro-partition of the plurality' of micro-partitions is a file on a file system (Das [0028] and [Figure 1] where file system is synonymous with disk (see Power Thesaurus).
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the filter comprises a value for the first 
Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the operations further comprise:           providing, in response to the operation for the table, the compressed value for the first column for each entry in the decompressed rows of the micro-partition (Das [0040]-[0041] where the compressed value of each column or partition of columns decompressed, e.g., “…Each column may be compressed at different compression levels” See also [0026]e.g., “…decompressing and stitching some IMCU data”. See also [0036] in-memory compression units (IMCU) includes portion and sub-portion of table data, e.g., “…partitions and sub -partitions of a partitioned table are organized into IMCUs independently of each other”).
Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the operations further comprise:            accessing a second operation for the table, the second operation comprising determining a computation result on the first column of the table (Das [0054] during the second database operation predicate evaluated, e.g., “These rows are served to the query execution engine, so the query execution engine may perform the next particular database operation. Some predicates may be evaluated at the in-memory scan”);           computing, for a first entry in the rows of the micro-partition, the computation 
Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein:           a second micro-partition of the plurality of micro-partitions is compressed using compression different from the compression of the micro-partition (Lyle [0038] e.g., “…if there were a query that always retrieved columns C1 and C17 from the example above ., “According to some embodiments, a join predicate may be used to create a join filter for the in-memory scan of a second table. During an in-memory scan of a first table, distinct values from the join key of the first table are used to create a join filter. During an in-memory scan of the second table, the join filter is applied to the IMCUs from the second table. Rather than decompressing, stitching, and evaluating the join predicate for the entire second table, only data items that pass through the join filter are processed”); and            combining the decompressed rows of the micro-partition with the decompressed third portion of the second micro-partition for provision in response to the operation for the table (Das [0134] e.g., “…data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters that may be applied to the second table during an in-
With regard to Independent Claims 10 and 19,  	Claims 10 and 19 are similar in scope to Claim 1 and is rejected under a similar rationale.
With regard to Dependent Claims 11 and 20, 	Claims 11 and 20 are similar in scope to Claim 2 and rejected under a similar rationale.
With regard to Dependent Claims 12 and 21, 	Claims 12 and 21 are similar in scope to Claim 3 and rejected under a similar rationale.
With regard to Dependent Claims 13 and 22, 	Claims 13 and 22 are similar in scope to Claim 4 and rejected under a similar rationale.
With regard to Dependent Claims 14 and 23, 	Claims 14 and 23 are similar in scope to Claim 5 and rejected under a similar rationale.
With regard to Dependent Claims 15 and 24, 	Claims 15 and 24 are similar in scope to Claim 6 and rejected under a similar rationale.
.
10.	Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) as applied to claims 1-3, 5-6, 9-12, 14-5, 18-21, 23-24, and 27 above, and further in view of Mathur U.S. 2020/0097571 A1 (hereinafter Mathur).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle does not clearly disclose wherein decompressing the first column comprises: 	accessing a compressed value for each entry in the micro-partition for the first column; 	accessing a dictionary that maps compressed values to uncompressed values; and 	using the dictionary, determining an uncompressed value for each compressed value of the entries in the micro-partition. 	However, Mathur discloses wherein decompressing the first column comprises: 	accessing a compressed value for each entry in the micro-partition for the first column (Mathur [0151] where the column with the compressed value accessed, e.g., “… the system accesses columnar compression metadata to identify one or more table  	accessing a dictionary that maps compressed values to uncompressed values (Mathur [0037] where the dictionary that maps compressed value accessed, e.g., “The columnar compression metadata may include a dictionary to map uncompressed columnar value to compressed columnar values for a table column” see also [0040]); and 	using the dictionary, determining an uncompressed value for each compressed value of the entries in the micro-partition (Mathur [0117] where uncompressed value for each compressed value determined, e.g., “for example based on the columnar compression operational metadata (e.g., through reverse look up operations in a dictionary for uncompressed columnar values such as city names and corresponding compressed columnar values, etc.).”). 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das and Lyle with Mathur. One having ordinary skill in the art would have found motivation to use Mathur method in order to provide the database handles storing and retrieving of the compressed columnar values with much less computational costs and much less database input/output capacity usages.
With regard to Dependent Claims 13 and 22, 	Claims 13 and 22 are similar in scope to Claim 4 and rejected under a similar rationale.
s 7, 16, and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) as applied to claims 1-3, 5-6, 9-12, 14-5, 18-21, 23-24, and 27 above, further in view of Bellamkonda et al. US 2006/0116989 A1 (hereinafter Bellamkonda) and further in view of Chandramouli et al. US 2015/0169683 A1 (hereinafter Chandramouli).

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the operations further comprise:           Even though the combination of Das and Lyle discloses performing an aggregation operation on the table by performing operations (Das [0054], [0113], and [0148] wherein an aggregation process performed), additional Bellamkonda reference introduced to disclose performing an aggregation operation on the table by performing operations (Bellamkonda [020],[0025], and [0037]e.g., “techniques for performing a data aggregation operation that aggregates values based on a grouping key, according to an embodiment of the invention”) comprising:          aggregating entries in the table to create a first aggregated data structure comprising aggregated entries (Bellamkonda [0023] and [0039] e.g., “During the aggregation phase, aggregation takes place by using a hash table on the partition, whereby the hash table is used to find the matching records that will be aggregated”);           based on a predetermined threshold and a number of entries in the first aggregated data structure (Bellamkonda [0047] e.g., “the table growth is triggered when the number of empty buckets falls below a certain threshold, e.g., when the hash table .

12.	Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) further in view of Mathur U.S. 2020/0097571 A1 (hereinafter Mathur) as applied to claims 4, 13, and 22 above, further in view of Bellamkonda et al. US 2006/0116989 A1 (hereinafter Bellamkonda)
Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Das, Lyle, Mathur, and Bellamkonda discloses a system, wherein decompressing to the first column comprises:           accessing a compressed value for each entry' in the micro-partition for the first column (Mathur [0151] where the column with the compressed value accessed, e.g., “… the system accesses columnar compression metadata to identify one or more table columns in the database table, each of the one or more table columns being designated to store compressed columnar values”);           accessing a dictionary that maps compressed values to uncompressed values 
With regard to Dependent Claims 17 and 26, 	Claims 17 and 26 are similar in scope to Claim 8 and rejected under a similar rationale.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156